Motion to vacate dismissal of appeal from abandonment denied as unnecessary. Memorandum: Although neither the order granting the motion for reargument nor the order upon reargument making the same determination as was made in the original order affected the appeal from the dismissal order (see, CPLR 5517 [a] [1]), the filing and service of the notice of appeal from the order upon reargument adhering to the original determination caused the appeal from the original order to become academic (see, 7 Weinstein-KornMiller, NY Civ Prac |f 5517.01). No purpose would be served, therefore, in granting this motion for relief from the original order pursuant to 22 NYCRR 1000.3 (b) (2) (i). Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.